Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.477 Page 1 of 10



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT

  9                     SOUTHERN DISTRICT OF CALIFORNIA

 10
 11   HIGHFIELDS CAPITAL I, LP, et al.,              Case No. 3:18-cv-1276-MMA-AGS
 12                                    Plaintiffs,

 13   v.
                                                     STIPULATION AND ORDER
 14   SEAWORLD ENTERTAINMENT,
                                                     REGARDING THE FORMAT OF
      INC., et al.,
 15                                                  DOCUMENT PRODUCTIONS
                                     Defendants.
 16
 17               IT IS HEREBY STIPULATED AND AGREED that this Stipulation
 18   and Order Regarding the Format of Document Productions shall govern the parties
 19   in the above-captioned action (the “Action”). This Stipulation and Order governs
 20   only the form of production.
 21         I.    GENERAL PROVISIONS
 22               Absent special circumstances, the specifications set forth below shall
 23   govern the production of all documents, testimony, exhibits, electronically stored
 24   information (“ESI”), and any other materials and information (including, to avoid
 25   any ambiguity, any copies, summaries or derivations thereof) produced by the
 26   parties during discovery in the Action. The parties agree that this stipulation
 27   supersedes the requirements of Fed. R. Civ. P. 34(b)(2)(E) and the subparts
 28

                                                                     3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.478 Page 2 of 10



  1   thereunder. Nothing contained herein shall be construed to affect the discoverability
  2   or admissibility of any document.
  3         II.    PRODUCTION OF HARD COPY DOCUMENTS
  4                A.     TIFFs. Documents should be produced in the form of single-
  5   page, Group IV TIFFs at 300 dpi. Each TIFF image should be named as its
  6   corresponding Bates number. Bates numbers, confidentiality designations, and
  7   redactions should be burned into the TIFF image files. TIFF image files should be
  8   provided in a self-identified “Images” folder. The documents should be logically
  9   unitized (i.e., distinct documents shall not be merged into a single record, and single
 10   documents shall not be split into multiple records) and be produced in the order in
 11   which they are kept in the usual course of business.
 12                B.     OCR Text Files. Optical Character Recognition (“OCR”) text
 13   files shall be provided as a single text file for each document, not one text file per
 14   page. Each file should be named with the beginning Bates number that is assigned
 15   to its corresponding document, followed by .TXT. OCR text files should be provided
 16   in a self- identified “Text” directory. To the extent a document is redacted, OCR text
 17   files for such a document shall not contain text for redacted portions. The settings to
 18   achieve the highest quality text, such as “auto-deskewing” and “auto-rotation,”
 19   should be turned on during the OCR process.
 20                C.     Database Load Files/Cross-Reference Files.             Documents
 21   should be provided with Concordance-compatible image and data load files (i.e.,
 22   .OPT and .DAT files) using standard Concordance delimiters. Concordance-
 23   compatible image and data load files (i.e., .OPT and .DAT files) should be provided
 24   in a self-identified “Data” folder.
 25                D.     Coding Fields. To the extent available, documents should be
 26   produced with at least the following searchable information in accompanying
 27   delimited data files: (1) BegBates; (2) EndBates; (3) BegAttach; (4) EndAttach; (5)
 28

                                                                         3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.479 Page 3 of 10



  1   Pages; and (6) Custodian. Custodians should be identified using the convention “last
  2   name, first name.” Entity/departmental custodians should be identified with a
  3   description of the entity or department. A producing party shall use a uniform
  4   description of a particular custodian across productions.
  5                E.    Bates Numbering. Each TIFF image should be assigned a Bates
  6   number that: (1) is unique across the entire document production; (2) maintains a
  7   constant length across the entire production (i.e., padded to the same number of
  8   characters); (3) contains no special characters or embedded spaces; and (4) is
  9   sequential within a given document. If a Bates number or set of Bates numbers is
 10   skipped in a production, the producing party will so note in a cover letter or
 11   production log accompanying the production.
 12         III.   PRODUCTION OF ESI
 13                A.    TIFFs. Documents should be produced in the form of single-
 14   page, Group IV TIFFs at 300 dpi, with the exception of spreadsheet-type files, source
 15   code, audio and video files, which shall be produced in Native File format. TIFFs
 16   will show any and all text and images which would be visible to the reader when
 17   viewing the document as it was maintained in the ordinary course of business. TIFFs
 18   of email messages should include the BCC line. Each TIFF image should be named
 19   as its corresponding Bates number. Bates numbers, confidentiality designations, and
 20   redactions should be burned into the TIFF image files. TIFF image files should be
 21   provided in a self-identified “Images” folder.
 22                B.    System Files. Common system and program files as defined by
 23   the NIST Library (which is commonly used by discovery vendors to exclude system
 24   and program files from document review and production) need not be processed,
 25   reviewed or produced. If a producing party chooses to exclude any other file types
 26   from review, the producing party will identify for the receiving party the categories
 27   of file types being excluded.
 28

                                                                        3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.480 Page 4 of 10



  1                 C.     Metadata Fields and Processing. To the extent available, the
  2   parties will provide the metadata fields (which may be populated by the party or the
  3   party’s vendor) set forth in Table 1, appended hereto.
  4                 D.     Extracted Text Files. For each document, an extracted text file
  5   should be provided along with its corresponding TIFF image file(s) and metadata.
  6   The file name of each extracted text file should be identical to that of the first image
  7   page of its corresponding document, followed by .TXT. File names should not
  8   contain any special characters or embedded spaces. Where a Native File is produced,
  9   the text of the Native File should be extracted directly from the Native File.
 10   However, if a document has been redacted, OCR of the redacted document will
 11   suffice in lieu of extracted text.
 12                 E.     Database Load Files/Cross-Reference Files.             Documents
 13   should be provided with Concordance-compatible image and data load files (i.e.,
 14   .OPT and .DAT files) using standard Concordance delimiters. Concordance-
 15   compatible image and data load files (i.e., .OPT and .DAT files) should be provided
 16   in a self-identified “Data” folder.
 17                 F.     Native Files. Absent special circumstances, Excel files, .CSV
 18   files, other similar spreadsheet files and PowerPoint presentations shall be produced
 19   in native format (“Native Files”). Native Files should be provided in a self-identified
 20   “Natives” directory. Each Native File should be produced with a corresponding
 21   single-page TIFF placeholder image, which will contain language indicating that the
 22   document is being produced as a Native File. Native Files should be named with the
 23   beginning Bates number that is assigned to that specific record in the production. A
 24   “NativeLink” entry for each spreadsheet or presentation should be included in the
 25   .DAT load file indicating the relative file path to each Native File on the production
 26   media. Native Files should be produced with extracted text and, to the extent
 27   available, the applicable metadata fields set forth in Table 1.
 28

                                                                          3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.481 Page 5 of 10



  1                G.     Redactions. Redactions shall be applied to TIFF images of files
  2   and produced with a clear indication of the location of each redaction. The redacted
  3   TIFF image shall be produced in accordance with any other provisions for the
  4   production of TIFF images contained herein. Redacted text shall not be included in
  5   the text file for that redacted TIFF image. The original unredacted native file shall
  6   be preserved pending conclusion of this Action. If the items to be redacted and
  7   partially withheld from production are Excel-type spreadsheets or other ESI that
  8   would otherwise be produced in native in accordance with this Stipulation and Order
  9   but must be produced in TIFF format in order to effectuate the redaction, the entire
 10   item shall be produced in TIFF format, including all unprivileged pages, hidden
 11   fields and other information that does not print when opened as last saved by the
 12   custodian or end-user. For Excel-type spreadsheets, this shall include, but is not
 13   limited to, hidden rows and columns, all cell values, annotations and notes. The
 14   Producing Party shall also make reasonable efforts to ensure that any spreadsheets
 15   produced only as TIFF images are formatted so as to be legible. For example, column
 16   widths should be formatted so that the numbers in the column will display, rather
 17   than “##########.” If the Requesting Party finds that the TIFF images of the Excel-
 18   type file is illegible or formatted in such a way that the document does not resemble
 19   how it was kept in the usual course of business or requires formulas to be shown, the
 20   parties shall meet and confer. If the items redacted and partially withheld from
 21   production are audio/visual files, the Producing Party shall provide the unprivileged
 22   portions of the content. If the content is a voice recording, the parties shall meet and
 23   confer to discuss the appropriate manner for the Producing Party to produce the
 24   unprivileged portion of the content.
 25                H.     Structured Data. To the extent responding to a discovery
 26   request requires production of ESI contained in a database, the parties will discuss
 27   methods of production that will best provide all relevant information, including but
 28

                                                                          3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.482 Page 6 of 10



  1   not limited to duplication of databases or limited access for the purpose of generating
  2   reports. Parties will consider whether all relevant information may be provided by
  3   querying the database for discoverable information and generating a report in a
  4   reasonably usable and exportable electronic file. A document reference sheet shall
  5   be provided to describe the purpose of the database and meaning of all tables and
  6   column headers produced. The parties shall meet and confer as needed to finalize
  7   the appropriate data extraction and production format for specific information
  8   contained in particular databases.
  9                I.     Requests for Other Native Files. Other than as specifically set
 10   forth above, a producing party need not produce documents in native format. If good
 11   cause exists for the receiving party to request production of certain documents in
 12   native format, the receiving party may request production in native format by
 13   providing: (1) a list of the Bates numbers of documents it requests to be produced in
 14   native format; and (2) an explanation of the need for reviewing such documents in
 15   native format. The producing party shall not unreasonably deny such requests. Each
 16   document produced in response to such requests shall be produced with a
 17   “NativeLink” entry in the .DAT load file indicating the relative file path to each
 18   Native File on the production media, and all extracted text and applicable metadata
 19   fields, to the extent available, set forth in Table 1.
 20                J.     Color.     If an original document contains color and a party
 21   identifies that color is necessary to understand the meaning or content of the
 22   document and requests a copy of the document in color from the producing party,
 23   the producing party will act in good faith to facilitate the production of that document
 24   in color.
 25                K.     Parent-Child Relationships. Parent-child relationships (the
 26   association between e-mails and attachments) will be preserved. E-mail attachments
 27   will be consecutively produced with the parent email record.
 28

                                                                          3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.483 Page 7 of 10



  1                   L.    De-duplication. Exact duplicate documents shall be removed
  2   only based on MD5 or SHA-1 hash values, at the family level. Attachments should
  3   not be eliminated as duplicates for purposes of production, unless the parent email
  4   and all attachments are also duplicates. The parties agree that an email that includes
  5   content in the BCC or other blind copy field shall not be treated as a duplicate of an
  6   email that does not include content in those fields, even if all remaining content in
  7   the email is identical. Removal of near-duplicate documents is not acceptable. De-
  8   duplication will be done across the entire collection (global de-duplication) and, to
  9   the extent available, the Custodian field will list each Custodian, separated by a semi-
 10   colon, who was a source of that document.
 11                   M.    Compressed File Types. Compressed file types (i.e., .ZIP,
 12   .RAR, .CAB, .Z) should be decompressed so that the lowest level document or file
 13   is extracted.
 14         IV.       ENCRYPTION
 15                   To maximize the security of information in transit, any media on which
 16   documents are produced may be encrypted by the producing party. In such cases, the
 17   producing party shall transmit the encryption key or password to the requesting party,
 18   under separate cover, contemporaneously with sending the encrypted media.
 19         V.        PROCESSING OF THIRD-PARTY DOCUMENTS
 20                   A.    A party that issues a non-party subpoena (“Issuing Party”) shall
 21   include a copy of this Stipulation and Order with the subpoena and request that the
 22   non-party produce documents in accordance with the specifications set forth herein.
 23                   B.    The Issuing Party is responsible for producing to all other parties
 24   any documents obtained pursuant to a subpoena to any non-party. To the extent
 25   practical given the data volume, productions by a non-party should be produced by
 26   the Issuing Party to all other parties within twenty-one days of the non-party’s
 27   production to the Issuing Party.
 28

                                                                           3:18-cv-01276-MMA-AGS
Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.484 Page 8 of 10



  1                C.     Nothing in this Stipulation and Order is intended to or should be
  2   interpreted as narrowing, expanding, or otherwise affecting the rights of the parties
  3   or third parties to object to a subpoena.
  4         VI.    MISCELLANEOUS PROVISIONS
  5                A.     All productions are subject to any protective order entered by the
  6   Court or agreements as to confidentiality entered into by the parties in this Action.
  7                B.     The parties shall make good faith efforts to comply with and
  8   resolve any differences concerning compliance with this Stipulation and Order. If a
  9   producing party, notwithstanding their good faith efforts, cannot comply with any
 10   material aspect of this Stipulation and Order or if compliance with such material
 11   aspect would be unreasonable, a reasonable time before the date of production, such
 12   party shall inform the requesting party in writing as to why compliance with this
 13   Stipulation and Order is impossible or unreasonable. No party may seek relief from
 14   the Court concerning compliance with this Stipulation and Order unless it has
 15   conferred with other affected parties.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                         3:18-cv-01276-MMA-AGS
     Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.485 Page 9 of 10
                            TABLE 1: METADATA FIELDS
        Field Name              Example / Format                               Description
BEGNO                  ABC0000001 (Unique ID)          The Document ID number associated with the first page
                                                       of a document.
ENDNO                  ABC0000003 (Unique ID)          The Document ID number associated with the last page
                                                       of a document.
BEGATTACH              ABC0000001 (Unique ID Parent-   The Document ID number associated with the first page
                       Child Relationships)            of the parent document.
ENDATTACH              ABC0000008 (Unique ID Parent-   The Document associated with the last page of the last
                       Child Relationships)            attachment.
SENTDATE               MM/DD/YYYY                      The date the email was sent.
SENTTIME               HH:MM                           The time the email was sent.
RECEIVEDDATE           MM/DD/YYYY                      The date the document was received.
RECEIVEDTIME           HH:MM                           The time the document was received.
CREATEDATE             MM/DD/YYYY                      The date the document was created.
CREATETIME             HH:MM                           The time the document was created.
LASTMODDATE            MM/DD/YYYY                      The date the document was last modified.
LASTMODTIME            HH:MM                           The time the document was last modified.
MEETING START DATE     MM/DD/YYYY                      Start date of calendar entry
MEETING START TIME     HH:MM                           Start time of calendar entry
MEETING END DATE       MM/DD/YYYY                      End date of calendar entry
MEETING END TIME       HH:MM                           End time of calendar entry
AUTHOR                 jsmith                          The author of a document from extracted metadata.
LASTEDITEDBY           jsmith                          The name of the last person to edit the document from
                                                       extracted metadata.
FROM                   Joe Smith <jsmith@email.com>    The display name and e-mail of the author of an e-mail. If
                                                       only e-mail is given, then just list the e-mail address. An
                                                       e-mail address should always be provided for every
                                                       document.
TO                     Joe Smith <jsmith@email.com>;   The display name and e-mail of the recipient(s) of an e-
                       tjones@email.com                mail. If only e-mail is given, then just list the e-mail
                                                       address. An e-mail address should always be provided for
                                                       every document.
CC                     Joe Smith <jsmith@email.com>;   The display name and e-mail of the copyee(s) of an e-mail.
                       tjones@email.com                If only e-mail is given, then just list the e-mail address. An
                                                       e-mail address should always be provided for every
                                                       document.
BCC                    Joe Smith <jsmith@email.com>;   The display name and e-mail of the blind copyee(s) of an
                       tjones@email.com                e-mail. If only e-mail is given, then just list the e-mail
                                                       address. An e-mail address should always be provided for
                                                       every document.
SUBJECT                                                The subject line of the e-mail.
TITLE                                                  The extracted document title of a document.
CUSTODIAN              Smith, Joe; Doe, Jane           All of the custodians / sources of a document from which
                                                       the document originated, separated by semicolons.
ATTACH COUNT           Numeric                         The number of attachments to a document.

                                           1
   Case 3:18-cv-01276-MMA-AGS Document 72 Filed 06/11/20 PageID.486 Page 10 of 10
      Field Name              Example / Format                                Description
FILEEXT                XLS                             The file extension of a document.
FILENAME               Document Name.xls               The file name of a document.
FILESIZE               Numeric                         The file size of a document (including embedded
                                                       attachments).
MD5HASH                                                The MD5 Hash value or “de-duplication key” assigned to
                                                       a document.
NATIVELINK             D:\NATIVES\ABC000001.xls        The full path to a native copy of a document.
FULLTEXT               D:\TEXT\ABC000001.txt           The path to the full extracted text of the document. There
                                                       should be a folder on the deliverable, containing a separate
                                                       text file per document. These text files should be named
                                                       with their corresponding bates numbers. Note: E-mails
                                                       should include header information: author, recipient, cc,
                                                       bcc, date, subject, etc. If the attachment or e-file does not
                                                       extract any text, then OCR for the document should be
                                                       provided.




                                               ORDER
     GOOD CAUSE APPEARING, the Court hereby approves this ESI Protocol.
     IT IS SO ORDERED.
Dated: June 11, 2020




                                           2
